Case: 09-60508     Document: 00511131138          Page: 1    Date Filed: 06/03/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 3, 2010
                                     No. 09-60508
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JOSE MANUEL LARA-SALAS,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A074 693 897


Before REAVLEY, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Jose Manuel Lara-Salas (Lara) has filed a petition for review of an order
of the Board of Immigration Appeals (BIA) dismissing his appeal of the
immigration judge’s (IJ’s) order finding him inadmissible and ineligible for
adjustment of status due to his involvement in alien smuggling. This court
reviews the BIA’s legal conclusions de novo and its findings of fact for
substantial evidence. Soriano v. Gonzales, 484 F.3d 318, 320 (5th Cir. 2007).
Fact findings may not be reversed unless the court finds not only that the

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60508    Document: 00511131138 Page: 2        Date Filed: 06/03/2010
                                 No. 09-60508

evidence supports a contrary conclusion but that the evidence compels it. Id.
      “In a removal proceeding, the applicant for admission has the burden of
showing that he is ‘clearly and beyond doubt entitled to be admitted and is not
inadmissible under § 1182.’” Id. at 320 n.1 (quoting 8 U.S.C. § 1229a(c)(2)(a)).
“Any alien who at any time knowingly has encouraged, induced, assisted,
abetted, or aided any other alien to enter or to try to enter the United States in
violation of law is inadmissible.” 8 U.S.C. § 1182(a)(6)(E)(i).
      Substantial evidence supports the BIA’s determination that Lara did not
meet his burden of proving admissibility. Lara’s admitted transportation of
illegal aliens is sufficient to deny him admissibility, even though he asserts that
the aliens were already present in the United States when he met them. See
Soriano, 484 F.3d at 321. To the extent that Lara continues in his assertion that
he was not aware of the illegal status of the woman and her son, such assertion
was contradicted by the boarder patrol agent’s testimony that the illegal woman
presented him with Lara’s son’s birth certificate, and by Lara’s inability to
explain why the woman was in possession of the birth certificate. In sum, the
evidence does not compel a conclusion that Lara met his burden of establishing
admissibility. See id. at 320.
      Lara’s argument that the admission of the E-166 report on the morning of
the hearing violated his right to due process is without merit because Lara has
failed to show that he was substantially prejudiced by the procedural error he
advances. See De Zavala v. Ashcroft, 385 F.3d 879, 883 (5th Cir. 2004). Lara
had sufficient opportunity to challenge the report’s veracity and authenticity
during the two-week period between the conclusion of the immigration hearing
and the filing of his closing argument.           Further, Lara was provided
documentation several months prior to the hearing, which gave him notice that
alien smuggling would be at issue in the proceedings.




                                        2
   Case: 09-60508   Document: 00511131138 Page: 3     Date Filed: 06/03/2010
                                No. 09-60508

      Lara’s argument that the IJ engaged in improper questioning also is
without merit. An IJ is authorized by statute to “interrogate, examine, and
cross-examine the alien and any witnesses.” 8 U.S.C. § 1229a(b)(1). Lara has
shown, at most, that the IJ engaged in thorough questioning, which is
insufficient to show a violation of due process. See Wang v. Holder, 569 F.3d
531, 541 (5th Cir. 2009).
      PETITION DENIED.




                                     3